DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.
Election/Restrictions
Applicant’s election of Group I, claims 1-4 in the reply filed on February 1, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 1, 2021.
Claims 1-20 are pending in the application. Claims 5-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions. Claims 1-4 will presently be examined to the extent they read on the elected subject matter of record.
Priority
This application is a National Stage Entry of PCT/CN2018/084625 filed April 26, 2018, which claims priority to Chinese Foreign Application No. 201710433507.X filed June 9, 2017.
Information Disclosure Statement
Receipt of Information Disclosure Statement filed July 10, 2019 is acknowledged. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the iron oxide/nanokaolin composite hemostatic agent, comprises “an active ingredient of the composite hemostatic agent is a composite of a nanokaolin and an iron oxide”. This recitation is confusing. The multiple use of the term “composite” within the claim is confusing. The wording of the claim should be clarified. The examiner is examining the claim as follows: “An iron oxide/nanokaolin composite hemostatic agent, comprising as an active ingredient a composite of a nanokaolin and an iron oxide”. The use of “comprising an active ingredient of the composite hemostatic agent” is not necessary in the claim.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Liebler et al. (US 2016/0325010) in view of Lo et al. (US 2012/0004636). 
Applicant’s invention
Applicant claims an iron oxide/nanokaolin composite hemostatic agent, comprising an active ingredient of the composite hemostatic agent is a composite of a nanokaolin and an iron oxide.
Determination of the scope of the content of the prior art
 (MPEP 2141.01)
Regarding claim 1, Liebler et al. teach a method for adhering a biological tissue surface to a second surface in a subject in need thereof comprising the steps of absorbing a layer of nanoparticles on at least one of the biological tissue surface and the second surface and bringing the biological tissue surface and the second surface into contact for a time sufficient for the biological tissue surface and the second surface to adhere to each other (page 24, claim 1). Liebler et al. teach the nanoparticles are solid nanoparticles (page 24, claim 9). Liebler et al. teach the nanoparticles are inorganic, organic or mixed and are coated or grafted (page 24, claim 10). Liebler et al. teach the nanoparticle are metal oxides and kaolin (page 9, paragraph 69; page 24, claim 11). 
Regarding claim 4, Liebler et al. teach the nanoparticles include iron oxides (FeO, Fe2O3, and Fe3O4 [ferroferric oxide]) (page 9, paragraph 71; page 24, paragraph 13).
Liebler et al. teach the nanoparticles include core-shell particles such as iron oxide core/silica shell particles (page 9, paragraph 81).
Liebler et al. teach for hemostasis after hepatectomy employing nanoparticles is in order (page 22, paragraph 223).
Difference between the prior art and the claims 
(MPEP 2141.02)
Liebler et al. do not specifically disclose the mass percentage of the iron oxide is 15%-45%. It is for this reason Lo et al. is added as a secondary reference.
Lo et al. teach devices for promoting the clotting of blood in human beings or animals, or hemostatic devices. Lo et al. teach the hemostatic additive material is kaolin (Abstract). Lo et al. teach an additional inorganic hemostatic additive includes iron oxide (Fe2O3) (page 3, paragraph 28). Lo et al. teach inorganic hemostatic additive is about 1% to 20% of the fiber (page 6, claim 15).

Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of Liebler et al. and Lo et al. and the mass percentage of the iron oxide of the hemostatic agent is 15% to 45% of the composition. Liebler et al. teach nanoparticles that are used as hemostatic agents. Liebler et al. teach the nanoparticles are inorganic, organic or mixed and are coated or grafted. Liebler et al. teach the nanoparticle are metal oxides, including iron oxides (FeO, Fe2O3, and Fe3O4 [ferroferric oxide]) and kaolin. One of ordinary skill in the art would have been motivated to use a combination of nanokaolin and iron oxide in a composition because Liebler et al. teach hemostatic compositions comprising nanoparticles of kaolin and iron oxides. Lo et al. also teach hemostatic compositions comprising kaolin and additional additives, such as iron oxide. Lo et al. teach the inorganic hemostatic additive is 1 to 20% of the composition. Based on these teachings it would have been obvious to one of ordinary skill in the art to use weight percentages of iron oxide that are known to be used in the prior art, which fall within the claimed weight percentage. In addition, the adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liebler et al. (US 2016/0325010) in view of Lo et al. (US 2012/0004636) as applied to claims 1 and 3-4 above, and further in view of the Saidy Publication (2013, Geoderma, Saidy et al.).
Applicant’s invention
Applicant claims an iron oxide/nanokaolin composite hemostatic agent, comprising an active ingredient of the composite hemostatic agent is a composite of a nanokaolin and an iron oxide.
Determination of the scope of the content of the prior art
 (MPEP 2141.01)
The teachings of Liebler et al. and Lo et al. with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above. 
Difference between the prior art and the claims 
(MPEP 2141.02)
Liebler et al. and Lo et al. do not specifically disclose the active ingredient is made by loading the iron oxide on a surface of the nanokaolin. It is for this reason the Saidy Publication is added as a secondary reference.
Saidy et al. teach the effects of interactions between hydrous iron oxides and phyllosilicate clays. Saidy et al. teach the sorption capacity of kaolinitic clay increased significantly with goethite coating. Saidy et al. teach the results suggest that interactions with hydrous iron oxides and phyllosilicate clays can modify DOC sorption (page 15, Abstract). Saidy et al. teach kaolinite clays were obtained from the collection of clay materials at CSIRO Land and Water (page 16, col. 1, 2.1, paragraph 1). Goethite (α-FeOOH) was produced by slowly neutralizing a FeCl3 solution with NaOH (page 16, col. 1, 2.1, paragraph 2). Saidy et al. teach hydrous iron oxide coated clays (kaolinite with goethite) were prepared (page 16, col. 1, 2.1, paragraph 3).
Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of Liebler et al., Lo et al. and the Saidy Publication and load iron oxide on the surface of the nanokaolin. Liebler et al. teach nanoparticles that are used as hemostatic agents. Liebler et al. teach the nanoparticle are metal oxides, including iron oxides (FeO, Fe2O3, and Fe3O4 [ferroferric oxide]) and kaolin. One of ordinary skill in the art would have been motivated to coat the kaolin particles because Liebler et al. teach the nanoparticles are inorganic, organic or mixed and are coated. It would have been obvious to one of ordinary skill in the art to coat the kaolin particle taught by Liebler et al. with iron oxide because Saidy et al. teach that sorption capacity of kaolinitic clay increased significantly with goethite coating. Goethite is α-FeOOH. While Saidy et al. would not necessarily be considered analogous art, the mechanism of action is the same, sorption of material. Liebler et al. teach the kaolin and iron oxide particles are hemostatic agents which stop bleeding or absorption of blood. As such, if the same compound taught in the prior art, a nanokaolin particle coated with iron oxide that has increased sorption capacity, the skilled artisan would expect to obtain a result that necessarily flows with the intended purpose or property, a hemostatic agent, without evidence to the contrary.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Long Publication (Advanced Functional Materials, December 2017).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRIAE M HOLT/
Examiner, Art Unit 1616      

/JOHN PAK/Primary Examiner, Art Unit 1699